Citation Nr: 0736868	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  03-34 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a compensable evaluation for Grave's disease 
with hyperthyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to October 
1980.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO) which granted service 
connection for Grave's disease with hyperthyroidism and 
assigned a 0 percent (noncompensable) evaluation effective 
April 30, 2004.  

The veteran testified at a March 2006 travel Board hearing; 
the hearing transcript has been associated with the claims 
file.  The Board remanded the case to the RO for further 
development in June 2006.  Development has been completed and 
the case is once again before the Board for review.

The Board notes that the January 2005 rating decision also 
denied a claim of entitlement to service connection for 
anxiety/major depression.  The veteran submitted a timely 
notice of disagreement in December 2005, and the RO issued a 
statement of the case in February 2006.  However, a 
substantive appeal (VA Form 9) has not been received to date.  
Thus, the issue of entitlement to service connection for 
anxiety/major depressive disorder is not currently before the 
Board.  A January 2007 VA opinion which addresses service 
connection for anxiety/major depressive disorder has been 
associated with the claims file.  This matter is referred to 
the RO for appropriate action.  


FINDING OF FACT

The veteran is shown to have Grave's disease with subsequent 
treatment and resolution, no evidence of recurrence, normal 
thyroid functioning, and no identifiable findings associated 
with Grave's disease.   



CONCLUSION OF LAW

The criteria for a compensable evaluation for Grave's disease 
with hyperthyroidism have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1-
4.14, 4.119, Diagnostic Code 7900 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a June 2004 letter, VA informed the veteran of the 
evidence necessary to substantiate her claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to her claim.  

A June 2006 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In that regard, the June 
2004 letter addressed the veteran's original application for 
service connection.  In January 2005, the RO awarded service 
connection for Grave's disease with hyperthyroidism, 
effective April 30, 2004.  Therefore, the June 2004 letter 
served its purpose in providing VCAA notice and its 
application is no longer required because the original claim 
has been "substantiated."  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The veteran's service medical records, VA treatment records, 
and VA examinations have been associated with the claims 
file.  VA has provided the veteran with every opportunity to 
submit evidence and arguments in support of her claim, and to 
respond to VA notices.  The veteran and her representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2007).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2007).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has distinguished a new claim for an 
increased rating of a service-connected disability from a 
case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  In this case, a staged rating is for 
consideration. 

Rating by analogy is appropriate for an unlisted condition 
where a closely related condition, which approximates the 
anatomical localization, symptomatology, and functional 
impairment, is available. 38 C.F.R. § 4.20 (2007).  

The veteran's Grave's disease with hyperthyroidism is 
currently evaluated under Diagnostic Code 7900 for 
hyperthyroidism.  See 38 C.F.R. § 4.119 (2007).  Under 
Diagnostic Code 7900, a 10 percent evaluation is assigned for 
hyperthyroidism manifested by tachycardia, which may be 
intermittent, and tremors, or hyperthyroidism which requires 
continuous medication for control.  Id.  A 30 percent 
evaluation is assigned for hyperthyroidism manifested by 
tachycardia, tremor and increased pulse pressure or blood 
pressure.  Id.  A 60 percent evaluation is assigned with 
evidence of emotional instability, tachycardia, fatigability 
and increased pulse pressure or blood pressure.  Id.  
Finally, a 100 percent evaluation may be assigned for Grave's 
disease where there is thyroid enlargement, tachycardia (more 
than 100 beats per minute), eye involvement, muscular 
weakness, loss of weight, and sympathetic nervous system, 
cardiovascular, or gastrointestinal symptoms. Id.  Note (1) 
provides that, if heart disease is the predominant finding, 
then the disability is to be evaluated as hyperthyroid heart 
disease (Diagnostic Code 7008) if doing so would result in a 
higher rating than using the criteria in Diagnostic Code 
7900.  Note (2) provides that, if ophthalmopathy is the sole 
finding, then to evaluate the disability as impairment of 
field vision (Diagnostic Code 6080); diplopia (6090); or 
impairment of central visual acuity (6061-6079).

At the time of a December 2004 VA examination, the veteran 
claims file was not available to review.  However, the 
examiner was able to review the veteran's electronic records 
at the VA medical center.  The veteran reported that in 1974, 
she developed a prominence in her left neck, nervousness, and 
tachycardia.  She was diagnosed with Grave's disease and was 
treated with medication.  She had no surgery and was not on 
thyroid medications at that time.  The veteran reported being 
tired and exhausted for the past 20 years.  The veteran did 
endorse tremor "sometimes."  She complained of some 
tachycardia.  She had no definite diarrhea or constipation.  
Her weight was stable but it fluctuated.  On physical 
examination, the veteran's blood pressure was 166/44 and her 
pulse was 96.  Examination of the eyes shows that the optic 
disks were sharp.  The extraocular movements and visual 
fields were full.  There was no exophthalmous.  No masses or 
thyromegaly were noted on the neck.  Examination showed that 
neurologically, there was a slight tremor in the outstretched 
right hand.  There was no definite proximal muscle weakness.  
The veteran had a thyroid-stimulating hormone (TSH) level 
done on May 2004.  The veteran's TSH level at that time was 
1.44, which the examiner stated was normal.  The veteran was 
diagnosed with Grave's disease with no evidence or 
recurrence, chemically euthyroid.  

Pursuant to a June 2006 Board remand, the veteran was 
afforded an additional VA examination to determine the 
current severity of her Grave's disease and to identify any 
findings associated with such.  A VA examination was 
completed in December 2006.  The VA examiner reviewed the 
claims file.  The examiner stated that current VA treatment 
records did not reflect any information regarding Grave's 
disease that was diagnosed and treated in the veteran's 
service.  The veteran's current problem list included 
hypertension, diabetes mellitus, hypercholesterolemia, 
rheumatic arthritis, osteopenia, PTSD, anxiety, and 
depression. 

The veteran reported that she was diagnosed with thyroid 
problems in 1975.  Since her treatment at that time, she had 
not required thyroid replacement.  At the time of her 
diagnosis, the veteran experienced fatigability, headaches, 
depression, anxiety, light sensitivity, and palpitations.  
The veteran reported that she continued to have palpitations 
at times.  She denied any gastrointestinal symptoms, and 
reported that she had no neurological symptoms to her 
knowledge.  The veteran's weight had been very stable.  She 
did not have excessive thirst or frequent urination.  She 
reported that she experienced chronic pain with her 
rheumatoid arthritis, anxiety, and depression at the time of 
the examination.

A physical examination was completed.  The veteran's blood 
pressure was 156-68.  Pulse was 102.  In reviewing the VA 
medical center electronic record, pulse readings had been 
noted to be in the 80s.  Examination of the eyes show that 
they were round, equal, and reactive to light.  Funduscopic 
examination revealed poorly defined vascuarity and disk 
margins.  The veteran had regular heart rate and rhythm 
without rub, gallop, or murmur appreciated.  Peripheral 
pulses were normal.  There was no peripheral edema.  
Laboratory results showed a TSH level of 1.28 and Free T4 
0.5.  The veteran was diagnosed with Grave's disease with 
subsequent treatment and resolution.  The examiner was unable 
to identify any findings associated with Grave's disease at 
that time.  

VA medical records dated from March 2004 to February 2006 do 
not reflect any treatment or symptoms relating to Grave's 
disease.  The veteran was seen with complaints of fatigue in 
May 2004.  She was noted to have a history of hypothyroidism 
in the past with replacement (synthroid).  However, the 
veteran's fatigue was associated with a diagnosis of 
depression at that time.  

The veteran is not currently shown to have active Grave's 
disease with hyperthyroidism.  VA examinations show that the 
veteran had Grave's disease in service with subsequent 
treatment and resolution.  There was no evidence of 
recurrence; the veteran has normal thyroid functioning; and 
the December 2006 VA examiner was not able to identify any 
current findings associated with Grave's disease.   

The Board finds that the veteran does not currently have 
hyperthyroidism with intermittent tachycardia and tremors to 
warrant a 10 percent evaluation under Diagnostic Code 7900.  
See 38 C.F.R. § 4.119, Diagnostic Code 7900 (2007).  As 
previously noted, December 2004 and December 2006 VA 
examinations do not reflect a current diagnosis of 
hyperthyroidism, but instead indicate normal thyroid 
functioning.  A December 2004 VA examiner found that the 
veteran was chemically euthyroid.  A May 2004 TSH level of 
1.44 was noted to be normal and a December 2006 VA 
examination reflects a TSH level of 1.28.  Although the 
December 2004 VA examiner found that the veteran had a slight 
tremor in the outstretched right hand, the veteran is not 
shown by objective medical evidence to have tachycardia.  
During the veteran's VA examinations, she reported having 
tachycardia or palpitations at times.  However, an objective 
diagnosis of tachycardia was not indicated on either VA 
examination report, and the veteran's VA medical records do 
not reflect any complaints or diagnoses relating to 
tachycardia.  Notably, while the veteran's pulse was 102 at 
the time of the December 2006 VA examination, the examiner 
noted that the veteran's VA medical records at the Columbia 
VA Medical Center  showed pulse readings to be in the 80s.  
Again, he was unable to identify any findings, including 
tachycardia, related to Grave's disease.  Finally, a 10 
percent evaluation is not warranted where the veteran is not 
shown to have hyperthyroidism which requires continuous 
medication for control.  Id.  

Medical evidence of record does not indicate that heart 
disease is the predominant disability and does not indicate 
that the veteran has ophthalmopathy as the sole finding as a 
residual or complication of Grave's disease.  Therefore, the 
Board finds that evaluation under Diagnostic Codes 6080, 
6090, 6061-6079, and 7008 is not warranted.  See 38 C.F.R. § 
4.119, Diagnostic Code 7900, Note 1 and Note 2.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, 
has not necessitated frequent periods of hospitalization, and 
has not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the disability.  Thus, the Board finds that the 
requirements for referral for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

C.  Conclusion

The preponderance of the evidence is against finding that the 
veteran's Grave's disease with hyperthyroidism warrants a 
compensable rating evaluation.  The appeal is accordingly 
denied.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
benefit of the doubt, but there is not such a state of 
equipoise of positive and negative evidence to otherwise 
grant the veteran's claim.




ORDER

An initial compensable evaluation for Grave's disease with 
hyperthyroidism is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


